                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 1 of 29



            1      ANGELA L. DUNNING (SBN 212047)
                   (adunning@cooley.com)
            2      KRISTINE A. FORDERER (SBN 278745)
            3      (kforderer@cooley.com)
                   JESSIE SIMPSON LAGOY (SBN 305257)
            4      (jsimpsonlagoy@cooley.com)
                   COOLEY LLP
            5      3175 Hanover Street
                   Palo Alto, California 94304
            6      Telephone: (650) 843-5000
            7      Facsimile: (650) 849-7400

            8      Attorneys for Plaintiffs

            9
                                                UNITED STATES DISTRICT COURT
          10
                                              NORTHERN DISTRICT OF CALIFORNIA
          11
                                                    SAN FRANCISCO DIVISION
          12

          13       BEVERLY JOHN et al.,                         Case No. 3:18-cv-06935-WHA
          14                          Plaintiffs,               PLAINTIFFS’ MOTION FOR SANCTIONS
                                                                AND ADVERSE INFERENCE JURY
          15              v.                                    INSTRUCTION
          16       LAKE COUNTY AKA COUNTY OF LAKE
                   et al.,                                      Judge:       Honorable Sallie Kim
          17
                                      Defendants.               Trial Date: Postponed
          18                                                    Action filed: November 15, 2018
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                              PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW
   PALO ALTO
                                                                           ADVERSE INFERENCE JURY INSTRUCTION
                                                                                   CASE NO. 3:18-CV-06935-WHA
          Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 2 of 29



 1                                                     TABLE OF CONTENTS
 2                                                                                                                                        Page
 3   NOTICE OF MOTION AND MOTION ............................................................................................. 1
     STATEMENT OF RELIEF SOUGHT ................................................................................................ 1
 4
     MEMORANDUM OF POINTS AND AUTHORITIES ..................................................................... 1
 5   I.   INTRODUCTION ................................................................................................................... 1
 6   II.  STATEMENT OF FACTS ...................................................................................................... 2
          A.    Relevant Procedural Background ................................................................................ 2
 7
          B.    Defense Counsel Failed To Implement Any Legal Hold............................................. 4
 8        C.    Defense Counsel and Defendants Falsely Represented That They Had
                Searched For and Found No Responsive Text Messages ............................................ 5
 9
          D.    Plaintiffs Learn of Responsive, Unproduced Documents Only After Counsel
10              Is Compelled To Produce Responsive Text Messages ................................................ 7
          E.    Defendants Admit To Having Deleted Text Messages and Emails ............................. 8
11
          F.    Defense Counsel Failed To Conduct Adequate Searches for Responsive
12              Emails, Causing Unnecessary Delay and Needlessly Increasing the Cost of
                Litigation .................................................................................................................... 10
13        G.    Defendants’ Emails and Text Messages Are Not Recoverable ................................. 12
14   III. LEGAL STANDARD............................................................................................................ 13
     IV.  ARGUMENT ......................................................................................................................... 13
15
          A.    The Court Should Order Sanctions Pursuant to Its Inherent Authority ..................... 13
16              1.      Defendants Had an Obligation to Preserve Documents as of May 2018 ....... 14
17              2.      Defendants Destroyed Documents With a Culpable State of Mind .............. 14
                3.      The Deleted Evidence Was Relevant to Plaintiffs’ Claims ........................... 16
18
                4.      An Adverse Inference Sanction Is Warranted ............................................... 17
19        B.    The Court Should Order Sanctions Pursuant to Rule 37(e) ....................................... 19
20              1.      Defendants Spoliated Evidence in Contravention of Rule 37(e) ................... 19
                2.      Plaintiffs Have Been Prejudiced and Are Entitled to Monetary
21                      Damages ......................................................................................................... 20
22              3.      Defendants Acted With Culpable Intent, Warranting an Adverse
                        Inference Instruction ...................................................................................... 21
23        C.    The Court Should Order Sanctions Pursuant to Rule 26(g)....................................... 22
24              1.      Counsel Failed to Comply with Basic Discovery Obligations ...................... 22
                2.      Monetary Sanctions Are Warranted............................................................... 25
25
     V.   CONCLUSION ...................................................................................................................... 25
26

27

28
                                                                          -i-                   PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                                 ADVERSE INFERENCE JURY INSTRUCTION
                                                                                                         CASE NO. 3:18-CV-06935-WHA
          Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 3 of 29



 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                     Page
 3   Cases
 4   Apple Inc. v. Samsung Elecs. Co., Ltd.,
        888 F. Supp. 2d 976 (N.D. Cal. 2012) ................................................................................... passim
 5

 6   Blumenthal Distrib., Inc. v. Herman Miller, Inc.,
        2016 WL 6609208 (C.D. Cal. July 12, 2016) ..........................................................................18, 20
 7
     Carillo v. Schneider Logistics, Inc.,
 8      2012 WL 4791614 (C.D. Cal. Oct. 5, 2012) ......................................................................23, 24, 25

 9   Colonies Partners, L.P. v. Cty. of San Bernardino,
        2020 WL 1496444 (C.D. Cal. Feb. 27, 2020)................................................................................21
10
     Dong Ah Tire & Rubber Co. v. Glasforms, Inc.,
11
        2009 WL 1949124 (N.D. Cal. July 2, 2009) ..................................................................................16
12
     First Financial Sec., Inc. v. Freedom Equity Grp., LLC,
13       2016 WL 5870218 (N.D. Cal. Oct. 7, 2016).......................................................................... passim

14   Hugler v. Southwest Fuel Mgmt., Inc.,
        2017 WL 8941163 (C.D. Cal. May 2, 2017) .................................................................................20
15
     Kearney v. Foley & Lardner, LLP,
16      590 F.3d 638 (9th Cir. 2009) .........................................................................................................13
17
     Leon v. IDX Sys. Corp.,
18      464 F.3d 951 (9th Cir. 2006.) ......................................................................................13, 16, 17, 18

19   Logtale, Ltd. v. IKOR, Inc.,
        2013 WL 3967750 (N.D. Cal. July 31, 2013) ..........................................................................13, 23
20
     Matthew Enter., Inc. v. Chrysler Grp. LLC,
21      2016 WL 2957133 (N.D. Cal. May 23, 2016) ...............................................................................20
22
     In re Napster, Inc. Copyright Litig.,
23       462 F. Supp. 2d 1060 (N.D. Cal. 2006) .......................................................................14, 15, 16, 20

24   Nat’l Ass’n of Radiation Survivors v. Turnage,
        115 F.R.D. 543 (N.D. Cal. 1987) ...................................................................................................16
25
     Olney v. Job.com,
26      2014 WL 5430350 (E.D. Cal. Oct. 24, 2014) ................................................................................15
27   Porter v. City & Cty. of San Francisco,
28      2018 WL 4215602 (N.D. Cal. Sept. 5, 2018) ....................................................................14, 19, 21
                                                                        -ii-                  PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                               ADVERSE INFERENCE JURY INSTRUCTION
                                                                                                       CASE NO. 3:18-CV-06935-WHA
           Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 4 of 29



 1                                                        TABLE OF CONTENTS
                                                               (continued)
 2                                                                                                                                              Page
 3   Rodman v. Safeway Inc.,
        2016 WL 5791210 (N.D. Cal. Oct. 4, 2016), as amended (Oct. 6, 2016) .........................22, 23, 25
 4
     Stevenson v. City and Cty. of San Francisco,
 5
         2015 WL 6177363 (N.D. Cal. Oct. 21, 2015)................................................................................14
 6
     Unigard Sec. Ins. Co. v. Lakewood Eng’g & Mfg. Corp.,
 7      982 F.2d 363 (9th Cir. 1992) .........................................................................................................13

 8   Wingnut Films, Ltd. v. Katja Motion Pictures Corp.,
        2007 WL 2758571 (C.D. Cal. Sept. 18, 2007) ..................................................................23, 24, 25
 9
     Other Authorities
10
     42 U.S.C. § 1983 ................................................................................................................................3, 4
11

12   California Civil Code § 52.1 (Bane Act) ...............................................................................................3

13   Federal Rules of Civil Procedure
        Rule 26 ................................................................................................................................... passim
14      Rule 37 ................................................................................................................................... passim
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                            -iii-
                        Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 5 of 29



            1                                    NOTICE OF MOTION AND MOTION
            2      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            3             PLEASE TAKE NOTICE that, pursuant to the Court’s April 28, 2020 Order (Dkt. 143),
            4      Plaintiffs Beverly John, Jacqueline John, Curtis Williams, and Lyann Williams, individually and on
            5      behalf of her minor children, H.W., S.W., C.W., and F.W. (collectively, “Plaintiffs”), hereby move for
            6      an order pursuant to the Court’s inherent authority, Rules 26(g) and 37(e) of the Federal Rules of Civil
            7      Procedure (“Rules”), and Civil Local Rule 37-4, imposing sanctions against Defendants County of
            8      Lake (“County”), Antonio J. Castellanos, Jose Martinez, and Cody White (collectively, “Deputies” or
            9      “Deputy Defendants”; together with the County, “Defendants”) and their counsel, Porter Scott, for
          10       spoliating evidence. This motion is based on this Notice of Motion and Motion, the accompanying
          11       Memorandum of Points and Authorities, the Declaration of Angela Dunning (“Dunning Declaration”)
          12       and exhibits attached thereto, and such other written or oral argument as may be presented to the Court.
          13                                      STATEMENT OF RELIEF SOUGHT
          14              Plaintiffs seek an order finding that Defendants and their counsel spoliated evidence and
          15       ordering an adverse inference jury instruction to the effect that Defendants breached their obligation
          16       to preserve relevant evidence and that the jury may consider this in reaching a verdict. As detailed in
          17       the Dunning Declaration, Plaintiffs also seek monetary sanctions as follows: (1) $87,201.98 for
          18       attorneys’ fees and costs incurred in bringing earlier discovery motions relating to Defendants’ failure
          19       to collect and review ESI (Dkts. 96, 114) and conducting preservation and spoliation-related
          20       depositions pursuant to Court order (Dkts. 106, 123); and (2) monetary sanctions in an amount to be
          21       determined but not less than $18,748 for attorneys’ fees incurred in bringing this motion.
          22                             MEMORANDUM OF POINTS AND AUTHORITIES
          23       I.     INTRODUCTION
          24              After more than a year of repeatedly expressing concern that Defendants appeared not to
          25       understand their basic preservation obligations, and after repeated assurances from defense counsel
          26       that a proper litigation hold had, indeed, been implemented, Plaintiffs learned on March 10, 2020, at
          27       the deposition of the County’s IT director, that Defendants had put a litigation hold in place only the
          28       day before. Plaintiffs further learned that the hold applied only to the three individual Deputies, even
  COOLEY LLP                                                                          PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW
   PALO ALTO
                                                                     1                 ADVERSE INFERENCE JURY INSTRUCTION
                                                                                               CASE NO. 3:18-CV-06935-WHA
                         Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 6 of 29



            1      though Plaintiffs have a Monell claim against the County for failing to train its deputies, and the
            2      County, itself, has identified other key custodians who possess relevant information.
            3              Not surprisingly in these circumstances, discoverable documents have been lost or destroyed.
            4      Deputies Castellanos and Martinez both acknowledge an understanding of their preservation
            5      obligations (albeit an incorrect, overly narrow one), yet still admitted at their depositions in February
            6      2020 that they intentionally deleted text messages from their cell phones about the searches at the
            7      heart of this case. Both also admitted that they have continued their “habit” throughout the pendency
            8      of this suit of periodically deleting large batches of work emails without first reviewing for content.
            9              Defense counsel is culpable for these failings. Counsel failed to implement a timely and proper
          10       litigation hold, failed to monitor his clients’ efforts (or lack thereof) to search for relevant ESI, and
          11       failed to otherwise search for and produce responsive documents, despite repeated assurances to the
          12       contrary. As a result, Plaintiffs have been prejudiced, not only because relevant documents have been
          13       destroyed, but also because Plaintiffs have been deprived of the ability to ascertain and recover what
          14       was lost. The Court should award Plaintiffs monetary sanctions and an adverse inference instruction
          15       that allows the jury to consider Defendants’ spoliation in rendering their verdict.
          16       II.     STATEMENT OF FACTS
          17               A.     Relevant Procedural Background
          18               Plaintiffs are extended family members living in two separate adjacent homes at 1330 Soda
          19       Bay Road, Lakeport, California. (¶¶ 9–10.)1 Plaintiffs Beverly John and her daughter, Jacqueline
          20       John, live in one home. (Id.) Plaintiffs Lyann Williams and her minor children and adult son, Curtis
          21       Williams, live in the other. (Id.) Mario Williams (Lyann’s husband/Beverly’s son) is now deceased.
          22       (¶ 10.) Lyann and Mario have two other adult children who are not Plaintiffs: Anthony Williams and
          23       Lindsay Williams, the probationer and subject of the unlawful searches giving rise to this action. (Id.)
          24               On May 15, 2018, Beverly and Jacqueline John served on the County an administrative claim
          25       for damages in connection with an illegal search of their home on November 16, 2017 (the “November
          26       Incident”). (Ex. 1.) The claim described the date and nature of the Incident and explicitly named
          27
                   1
                     Unless otherwise stated, citations to “¶ _” are to the SAC (Dkt. 73); citations to “Ex. _” are to Exhibits
          28       to the Dunning Declaration; internal citations and quotations are omitted; and all emphasis is added.
  COOLEY LLP                                                                             PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                       2.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                     CASE NO. 3:18-CV-06935-WHA
                       Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 7 of 29



            1      Deputies Castellanos and White.2 (Id.) Lyann and Mario Williams served a similar administrative
            2      claim with the County on June 8, 2018 in connection with an illegal search of their home on December
            3      9, 2017 (the “December Incident”). (Ex. 2.) That claim named Deputy Castellanos. (Id.) The claims
            4      were presented to the County Board on May 17, 2018 and June 11, 2018, and were rejected. (Ex. 3.)
            5             Plaintiffs filed this action on November 15, 2018, naming the County, Deputies Castellanos
            6      and White, Doe Defendants, and other parties that have since settled out.3 (Dkt. 1.) The County
            7      identified Jose Martinez as the third Deputy present for the November Incident in its initial disclosures
            8      (Ex. 4), and Plaintiffs formally named him as a defendant in their amended complaint, filed April 26,
            9      2019. (Dkt. 53.) The operative Second Amended Complaint (“SAC”) names the County and all three
          10       Deputies, and alleges claims for violation of 42 U.S.C. § 1983 and the California Constitution for
          11       unreasonable search, excessive force, and failure to train (Monell), violation of California Civil Code
          12       § 52.1 (Bane Act), battery and assault (by Beverly John against the Deputy Defendants in connection
          13       with the November Incident), assault (by the Williams Plaintiffs against Castellanos and others for the
          14       December Incident), intentional infliction of emotional distress, and negligence. (Dkt. 73.)
          15              Specifically, Plaintiffs allege that the Deputy Defendants illegally entered and searched the
          16       John home over Beverly’s objection and without a search warrant on November 16, 2017, using
          17       excessive force to push open the door that octogenarian Beverly was holding, knocking her to the
          18       ground. (¶ 2.) Plaintiffs further allege that three weeks later, Deputy Castellanos and three other non-
          19       County officers illegally entered the Williams home over Lyann’s objection without a search warrant
          20       and used excessive force during the search by violently kicking in a door, drawing and pointing a taser
          21       at the entire family (including the children), and threatening to send the entire family to jail. (¶ 3.)
          22              Defendants claim their actions were justified because Lindsay Williams was on probation and
          23       a warrant had issued for his arrest. (See Dkt. 117.) However, Plaintiffs strenuously dispute that the
          24       Deputies had probable cause to believe Lindsay lived with them, a prerequisite for either purported
          25       2
                     At the time, Plaintiffs mistakenly believed Cody White was an officer with the Lakeport Police
                   Department and did not know the name of the third deputy present for the November Incident (Jose
          26       Martinez). (Id.) However, the County clearly knew the names of the Deputies in question, as
                   documents produced in discovery show that it conducted internal affairs investigations into all three
          27       Deputies, including White and Martinez, in July and August 2018. (Dunning Decl. ¶ 11.)
                   3
                     With the help of Magistrate Judge Illman, Plaintiffs finalized a settlement with the City of Lakeport
          28       and its Officers on April 20, 2020.
  COOLEY LLP                                                                             PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                      3.                 ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                     CASE NO. 3:18-CV-06935-WHA
                       Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 8 of 29



            1      exception to the search warrant requirement. Further, Plaintiffs contend that the Deputies acted with
            2      bias and malice towards them, based in part on the fact that the arrest warrant the Deputies were
            3      attempting to serve on Lindsay was for an alleged assault on Deputy Castellanos’s own father that
            4      occurred on November 3, 2017, just days before the November Incident. (See Dkt. 117 at 21–22.)
            5             Following the Court’s orders on summary judgment (Dkt. 129) and reconsideration (Dkt. 144),
            6      the key issues currently remaining to be tried are whether the County properly trained its officers
            7      regarding the use of force during probation searches, whether the force used or threatened by the
            8      Deputy Defendants was unreasonable in violation of state and federal law, and whether the Deputy
            9      Defendants actions constituted an intentional infliction of emotional distress or negligence.4
          10              B.      Defense Counsel Failed To Implement Any Legal Hold
          11              Since the outset of this litigation, Plaintiffs have expressed concern to defense counsel, and the
          12       Court, about County Defendants’ failure to preserve documents. At the parties’ Rule 26 conference
          13       on January 24, 2019, “Plaintiffs’ counsel repeatedly inquired about the measures Defendants had taken
          14       to preserve ESI, including whether Defendants had issued litigation holds. Defense counsel, Mr.
          15       Whitefleet of Porter Scott, repeatedly refused to confirm or deny whether any litigation hold had been
          16       implemented.” (Dkt. 33 at 6.) Mr. Whitefleet acknowledged purported awareness of his preservation
          17       duties, but would not say whether he had implemented a hold. (Id. at 7–8.) Plaintiffs then raised this
          18       concern at the initial CMC on February 14, 2019, and Judge Alsup instructed the parties as follows:
          19              Anything that relates directly to the case, like emails, text messages, voicemails,
                          memos, handwritten notes, they should be preserved. And any document-destruction
          20              program should be interdicted in order to stop it. And if you fail to do that, on either
                          side, then very likely the jury will be told. . . . [Y]ou have a duty, as the lawyers, to tell
          21              your clients that. So, please do so.

          22       (Ex. 5 (Dkt. 134) at 18:10-19.) Mr. Whitefleet responded, “Understood.” (Id. at 18:20.) Nevertheless,

          23       it has subsequently become clear that Mr. Whitefleet flouted this explicit instruction.

          24              First, the County’s 30(b)(6) witness on document preservation, Lieutenant Luke Bingham,

          25       testified at his deposition on December 3, 2019 that: (1) “the county ha[d] not received any directives

          26
                   4
                     Plaintiffs intend to appeal the dismissal of their § 1983 and other claims based on unlawful search.
          27       Absent final judgment, Defendants’ preservation obligations continue to extend to those claims,
                   including information about the Deputies’ knowledge and investigation (or lack thereof) into
          28       Lindsay’s residence at the time of the Incidents, and any training they received on probation searches.
  COOLEY LLP                                                                              PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                       4.                 ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                      CASE NO. 3:18-CV-06935-WHA
                       Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 9 of 29



            1      to preserve emails related to this complaint” (Ex. 19 at 314:8-10); (2) the County’s IT Director, Shane
            2      French, had not “done anything to extract or preserve any emails” in connection with the litigation (id.
            3      at 310:24-25, 315:8-14); and (3) none of the individuals he had spoken to in preparing for the topic of
            4      preservation “suggest[ed] that Defendants Castellanos, Martinez, and White were instructed to
            5      preserve emails in connection with the litigation” (id. at 317:18-22). (See generally id. at 309:12–
            6      319:2.)5 Indeed, Defendant Martinez testified at his deposition on August 7, 2019 that he had never
            7      been asked to preserve documents in connection with the litigation. (Ex. 13 at 306:24–307:2.)6
            8             Second, on March 10, 2020, pursuant to Court Order (Dkt. 123), Plaintiffs deposed Mr. French,
            9      who confirmed that “the first time [he’d] been asked to put any sort of litigation hold on the [] e-mails
          10       belonging to Deputies Castellanos, White, and Martinez” was “[a] day ago,” i.e., March 9, 2020—
          11       more than a year after the litigation commenced, and well after discovery had closed. (Ex. 26 at 41:18–
          12       43:6.) Remarkably, Mr. French also testified that he had not been asked to put any sort of litigation
          13       hold on any other County employee or document repository, even though County-wide training defects
          14       are directly at issue and even though the County’s own Rule 26 initial disclosures identify other, non-
          15       defendant employees in the Sheriff’s and Probation Departments as relevant witnesses. (See id. at
          16       43:7–44:15; Ex. 4.) And, importantly, Mr. French confirmed that, as IT Director, he would know if
          17       any sort of litigation hold had been implemented, but none was. (Ex. 26 at 45:5-23.)
          18              C.      Defense Counsel and Defendants Falsely Represented That They Had Searched
                                  For and Found No Responsive Text Messages
          19

          20              Throughout the discovery process, Plaintiffs consistently requested that Defendants conduct a
          21       thorough search of their work emails and personal cell phones for any communications related to the
          22       5
                     The only documents Lt. Bingham testified had been preserved were the body camera videos of the
                   Incidents, as well as RIMS documents (law enforcement formal reports) and internal affairs reports,
          23       which are generally access-restricted. (See id. 316:11–317:6.)
                   6
                     In a second deposition on February 26, 2020, Deputy Martinez testified to a new (but still incorrect)
          24       understanding of his preservation obligations, which he gained some time after his first deposition in
                   August 2019. He testified that he understood he was required to preserve ESI only “leading up to” or
          25       “related to the November 2017 incident,” but had no obligation to preserve documents related to the
                   December Incident or his training. (Ex. 25 at 401:23–410:2.) Deputy Castellanos testified in February
          26       2020 that he was informed of a duty to preserve documents at some point, but could not recall when.
                   (Ex. 24 at 357:12–359:10.) He understood this to mean that he had to “go back and check any emails
          27       and text messages . . . .” (Id. at 359:18-25.) Despite this purported (and again, incorrect)
                   understanding, Castellanos also testified that he “continued with [his] habit of deleting text messages”
          28       throughout the litigation. (Id. at 415:8–416:15 (“I wasn’t destroying any evidence, it’s just a habit.”).)
  COOLEY LLP                                                                            PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                      5.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                    CASE NO. 3:18-CV-06935-WHA
                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 10 of 29



            1      claims in this litigation. (See e.g., Ex. 6 (RFP Nos. 9–11 (seeking all documents and communications,
            2      including emails and text messages, concerning the November Incident, December Incident, and
            3      Lindsay Williams, respectively)); Ex. 11 (meet and confer re searching the Deputies’ cell phones).)
            4             Defense counsel represented on July 19, 2019 that Deputies Castellanos and White had
            5      “attempted to do diligent searches of their phones,” but they did not know how to run search terms,
            6      and, in any event, “the officers did not use their phones to communicate about these incidents before,
            7      during, or after it occurred.” (Ex. 11 at 3.) By the time of this email, however, Plaintiffs were already
            8      aware that Deputy Castellanos had used his cell phone at least twice in connection with the December
            9      Incident. Lakeport Police Officer Eastham had already produced a relevant text message with
          10       Castellanos from the night of the December Incident (id. at 2; Ex. 7); and Castellanos’s own body
          11       camera footage from that night showed him taking a photo of Lindsay’s girlfriend on his cell phone
          12       (see Ex. 11 at 2), which has never been produced. Plaintiffs thus asked counsel to thoroughly search
          13       the Deputies’ cell phones, using a vendor and search terms. (Id. at 3.)
          14              On July 30, 2019, defense counsel again represented that “there are no documents or
          15       information responsive to the requests” on Deputy Castellanos and White’s cell phones, and refused
          16       to hire a third party vendor. (Id. at 1.) Defense counsel made similar representations about the cell
          17       phone belonging to Deputy Martinez on September 3, 2019, in response to Plaintiffs’ document
          18       requests: “Defendant has conducted a thorough search of Defendant’s cell phone. No responsive
          19       documents were found in that search.” (Ex. 15 (Martinez responses to RFP Nos. 9, 10 & 12, seeking
          20       documents regarding the November Incident, December Incident, and Lindsay Williams).)
          21              In lockstep with defense counsel, each of the Deputies testified at deposition that they did not
          22       text with other law enforcement about Lindsay Williams. Martinez testified on August 7, 2019 that
          23       he could not recall ever having “communicated over text message with any person about anything
          24       relevant to this litigation.” (Ex. 13 at 314:19-22). White testified the next day that he had never texted
          25       the other Deputies about Lindsay. (Ex. 14 at 265:5-16). And Castellanos testified on November 21,
          26       2019 that, apart from the one text message with Officer Eastham described above, he had never “texted
          27       with anyone, law enforcement or otherwise, about Lindsay Williams.” (Ex. 18 at 158:15-24). All of
          28       these sworn statements were later revealed to be false. Castellanos also testified that he had provided
  COOLEY LLP                                                                            PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                      6.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                    CASE NO. 3:18-CV-06935-WHA
                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 11 of 29



            1      unspecified text messages to his counsel. (Id. at 155:21-22). Yet, by the close of fact discovery on
            2      December 3, 2019, Defendants had not produced a single text message. (Dunning Decl. ¶ 33.)
            3             D.      Plaintiffs Learn of Responsive, Unproduced Documents Only After Counsel Is
            4                     Compelled To Produce Responsive Text Messages

            5             At the December 18, 2019 hearing on Plaintiffs’ motion to compel (“December Hearing”), Mr.
            6      Whitefleet brought with him a text message chain (“Text Chain”), which he agreed to let the Court
            7      review in camera. (Dunning Decl. ¶¶ 35–36.) Judge Alsup reviewed the text messages and ordered
            8      them produced. (Id.; Ex. 20 (Dkt. 106) at 50:21-22.) On December 19, 2019, Mr. Whitefleet produced
            9      the Text Chain—a series of texts between four Lake County Sheriff’s Deputies, including Castellanos
          10       and Martinez, discussing Lindsay Williams and the December Incident. (Ex. 21.) However, the
          11       produced screenshots were illegible in parts and certain messages in the thread were cut off. (See id.)
          12       On January 9, 2020, Plaintiffs’ counsel wrote to Mr. Whitefleet to request (again), among other things,
          13       a complete version of the Text Chain, and a date certain by which other responsive text messages
          14       would be produced. (Ex. 22 at 5–6.) The parties met and conferred telephonically on January 27.
          15       (See id. at 1.) During the call, Mr. Whitefleet agreed to search for a complete version of the Text
          16       Chain, and represented (again) that the appropriate search terms had been run over the Deputy
          17       Defendants’ cell phones and that there were no responsive documents. (Id.; Dunning Decl. ¶ 38.)
          18              On January 30, Defendants produced a new version of the Text Chain from the cell phone of
          19       one of the non-Defendant participants. (Ex. 23.) As this exchange shows, Deputy Martinez wrote on
          20       March 18, 2019, “I doubt that family would decline a search knowing their doors would get kicked
          21       in,” and Castellanos responded, “I would kick down another door at that house without hesitation.”
          22       (Id. at 10309; see also Ex. 25 at 428:13-23 (admitting that these texts referred to the “Williams family”
          23       and “December [I]ncident”).) Moreover, the Text Chain showed that Martinez had exchanged other
          24       responsive text messages with Lindsay’s parole agent, Christopher Rotondo, which were not produced.
          25       (See Ex. 23 at 10307.) However, when Plaintiffs asked Mr. Whitefleet during a February 5, 2020 meet
          26       and confer to produce all related text messages from Martinez and Castellanos’s cell phones, Mr.
          27       Whitefleet said he could not do so because they had been deleted. (Dunning Decl. ¶ 40.) He also
          28
  COOLEY LLP                                                                           PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                     7.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                   CASE NO. 3:18-CV-06935-WHA
                       Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 12 of 29



            1      confirmed that he had never imaged his clients’ cell phones or personally searched them. (Id.) Rather,
            2      he relied only on the Deputies’ own assurances that they had no responsive documents. (Id.)
            3             E.      Defendants Admit To Having Deleted Text Messages and Emails
            4             In follow up depositions related to the newly produced Text Chain, it became apparent that
            5      Deputies Castellanos and Martinez had been deleting potentially relevant text messages and emails
            6      since the outset of the litigation, and that their personal “searches” were woefully inadequate.
            7             Text Messages. Castellanos testified on February 25, 2020, in a deposition focused on the
            8      Text Chain and preservation issues, that he had never run any search for keywords using the search
            9      bar feature in his iMessages on his iPhone, and does not believe this to be possible (it is). (Ex. 24 at
          10       380:19–381:8.) Instead, the “diligent” search defense counsel referred to back in July 2019 entailed
          11       Castellanos thinking about when he had texted about Lindsay Williams, and scrolling through his texts
          12       to find any messages he could recall. (Id. at 381:9–382:3.) Insofar as he had already testified he could
          13       not remember texting about Lindsay (Ex. 18 at 158:15-24), this was hardly an effective search strategy.
          14       Castellanos also testified that he deleted the Text Chain from his phone sometime after it was sent in
          15       2019, consistent with his “habit of deleting my messages . . . every couple months or so when I have
          16       a lot of -- of threads of text messages and I just go by and delete them, since I have them.” (Ex. 24 at
          17       415:8-16, 417:2-420:18.) He claims to have deleted the Text Chain to “make room” on his phone,
          18       because the four deputies had not talked in a while. (Id. at 420:19–421:3.) But after deleting the Text
          19       Chain, he resumed texting with the identical group.7 (Ex. 24 at 421:4-5.)
          20              Deputy Martinez testified on August 7, 2019 that he had made no “effort to check or verify
          21       that [he] had no communications relevant to this litigation in [his] personal e-mail, work e-mail, or
          22       text messages.” (Ex. 13 at 314:23–315:3.) On February 26, 2020, he testified that at some point in
          23       the past few months (he could not recall when), he entered the keywords “Soda Bay Road,” “Lindsay,”
          24       “Williams,” “1350,” “1330” and maybe “Lyann” into his phone, and found nothing. (Ex. 25 at
          25       395:16–396:15.) He further testified—in a complete reversal of his August 2019 testimony—that he
          26       “had text messages on [his] phone relating to Lindsay Williams at one time,” but that they were no
          27       7
                    Suspiciously, only Martinez and Castellanos had deleted the chain. Deputy Newton, who is not a
                   defendant, still had it on his phone, which is how Plaintiffs got it in the first place. (See Ex. 23;
          28       Dunning Decl. ¶ 39.)
  COOLEY LLP                                                                           PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                     8.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                   CASE NO. 3:18-CV-06935-WHA
                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 13 of 29



            1      longer on his phone because he “deleted them.” (Id. at 396:16–397:9.) Martinez claims he did not
            2      hand pick text messages to delete, but like Castellanos, deleted the Text Chain “[t]o conserve space
            3      on [his] phone.” (Id. at 397:16-19, 398:3-5.) Like Castellano, he also rejoined the group text thread
            4      after deleting the relevant portions. (Id. at 417:7-10.) And, Martinez admitted to deleting text
            5      messages he exchanged with Lindsay’s parole agent, Christopher Rotondo, about Lindsay and his
            6      residence, as well as other related texts, as recently as January 24, 2020. (Id. at 398:16–401:20.)
            7             On March 27, 2020, Defendants produced 22 pages of heavily redacted text messages
            8      discussing Lindsay, pursuant to this Court’s Order (Dkt. 123). (Dunning Decl. ¶ 47.) These texts
            9      were revealing: 14 pages reflect communications between Deputy White and Agent Rotondo in 2019
          10       and 2020 (nothing earlier); one page reflects a text from Deputy Martinez to White in January 2019
          11       (contradicting White’s deposition testimony in August 2019 that he never texted with the other
          12       Deputies about Lindsay); one page reflects an August 6, 2019 text between Martinez and Rachel
          13       Abelson (a Lake County Senior Deputy District Attorney, according to LinkedIn) about Lindsay (in
          14       contravention of Martinez’s sworn deposition testimony the next day that he had never texted about
          15       anything relevant to the litigation); and four pages reflect evidence of the renewed group Text Chain
          16       on Martinez’s and Castellanos’s phones, with texts about Lindsay from January 2020. (Id.)
          17              Emails. According to the County’s IT Director, Mr. French, Sheriff’s deputies email accounts
          18       have a “small” size limit of “2 gigabytes [] per user,” including the inbox, sent items, and deleted
          19       items. (Ex. 26 at 23:8-25.) When these accounts approach capacity, deputies receive an automated
          20       notice that they are almost out of space, and that once they reach their limit, they will no longer be
          21       able to send or receive emails. (Id. at 24:5-17.) The message is clear as to what a deputy should do
          22       when he receives this email: “delete some stuff.” (Id. at 25:6-17.) Though it is possible to increase
          23       the size of an individual’s account on request, Mr. French (who handles such requests) has never
          24       received one from a Lake County Sheriff’s deputy. (Id. at 25:19–26:16.)
          25              Deputy Castellanos testified that he has a practice of deleting emails, starting at the bottom of
          26       his inbox—without reading them—when he receives an alert that his inbox is full. (Ex. 24 at 362:13-
          27       20, 364:12-22.) The only emails he segregates out are ones sent by his attorney. (Id. at 363:17-23.)
          28       As of his February 25, 2020 deposition, he had purged email as recently as one month earlier, when
  COOLEY LLP                                                                          PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                    9.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                  CASE NO. 3:18-CV-06935-WHA
                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 14 of 29



            1      he received “an email saying, ‘Hey, your inbox is full,’” and at least once before that, at the instruction
            2      of the Undersheriff, who told the deputies to delete emails because the system was getting full. (Id. at
            3      365:5-19.) Similarly, Deputy Martinez testified on February 26, 2020 that he has indiscriminately
            4      deleted large groups of emails upon receiving a “mailbox full” notification. (Ex. 25 at 436:6-12.) He
            5      has done this more than three times in the past year. (Id. at 436:24–437:4.)
            6             F.      Defense Counsel Failed To Conduct Adequate Searches for Responsive Emails,
            7                     Causing Unnecessary Delay and Needlessly Increasing the Cost of Litigation

            8             In addition to failing to implement a hold, Mr. Whitefleet stonewalled Plaintiffs for months,
            9      failing to respond to meet and confer emails, taking inordinate amounts of time to run search terms,
          10       and offering vague and inaccurate assurances that searches were being run and documents would be
          11       produced. Specifically, Mr. Whitefleet agreed on April 4, 2019 that the County would run a series of
          12       search terms to satisfy Plaintiffs’ RFPs collectively, rather than continuing to debate objections to
          13       individual RFPs, and Plaintiffs proposed a set of search terms on April 11, 2019. (Dunning Decl. ¶ 16,
          14       18; Ex. 8 at 8–11.) On April 26, Mr. Whitefleet complained of technical difficulties on the County’s
          15       part, but nevertheless agreed to run Plaintiffs’ proposed search terms for a hit count. (Ex. 9 at 2.)
          16       Receiving no response to multiple follow up emails (see Ex. 8 at 1), Plaintiffs’ counsel met and
          17       conferred with Mr. Whitefleet by phone on June 6, 2019, during which, in the spirit of compromise,
          18       Plaintiffs agreed to narrow the terms. (Dunning Decl. ¶ 22.) Plaintiffs provided a narrowed set of 28
          19       search terms to Defendants on July 16, 2019, and Defendants agreed again to run them for a hit count.
          20       (Id.; Ex. 11 at 3; Ex. 12 at 1–2; Ex. 16 at 15.) Between July and September 2019, Plaintiffs sent five
          21       follow up emails, requesting that documents be produced before the first scheduled deposition on
          22       August 7, 2019, but received only vague assurances that the searches were in process (if any response
          23       at all). (Ex. 12 at 1; Ex. 16 at 14–17.) Finally, on September 9, at which point Plaintiffs were expecting
          24       a production, Defendants provided hit counts for six of the 28 terms. (Ex. 16 at 13.)
          25              On September 12, Plaintiffs asked Defendants to review those documents. (Id. at 12.) After
          26       more follow up emails, and a meet and confer on October 4, 2019, Mr. Whitefleet provided updated
          27       hit counts for 23 of the agreed upon search terms, which together hit on 2,451 emails and many more
          28       files from the Sheriff’s Office file server. (Id. at 7–11.) On October 7, Plaintiffs asked Defendants to
  COOLEY LLP                                                                             PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                     10.                 ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                     CASE NO. 3:18-CV-06935-WHA
                       Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 15 of 29



            1      review all of the 2,451 emails and a small fraction of the files (1,295 documents), and meanwhile to
            2      run hit counts for the remaining terms that had never been run, as well as narrowed versions of certain
            3      search terms that had returned a high volume of hits. (Id. at 4–7.) Mr. Whitefleet explicitly agreed to
            4      this proposal the following day (with an edit to a single term). (Id. at 3; Dunning Decl. ¶ 27e.) On
            5      October 11, Mr. Whitefleet reported revised hit counts of “20553” emails, while the files had dropped
            6      by half, and complained again that this was too broad. (Id. at 2–3.) Noting an apparent error in the
            7      email count (which increased ten-fold without explanation and likely contained an errant “0”),
            8      Plaintiffs once again asked counsel to review the original 2,451 emails and 1,295 files while the parties
            9      continued to negotiate the scope of the other search terms. (Id. at 1–2.) Plaintiffs followed up on
          10       October 21, but Mr. Whitefleet never responded. (See id. at 1.)
          11              In a final attempt to narrow the issues on which Plaintiffs would be moving to compel, and to
          12       lessen the apparent burden on the County, Plaintiffs wrote again to Mr. Whitefleet on November 19,
          13       2019, to try to reach a final agreement on search terms for email and text messages, and timing for the
          14       County’s production. Plaintiffs never received a response. (Ex. 17 at 2–3.) On November 25, 2019,
          15       Plaintiffs finally received a production of documents in the mail, which purportedly corresponded to
          16       the “agreed” search terms. (Id. at 1; Dunning Decl. ¶ 28.) Plaintiffs requested clarification as to which
          17       search terms had been used, but received no response. (Ex. 17 at 1; Dunning Decl. ¶ 31.) The
          18       production was 9,250 pages, but consisted of only 50 emails (19 for Castellanos; 20 for Martinez; and
          19       16 for White)—almost all of which entailed the Sheriff sending lengthy articles and memos to his
          20       deputies on topics unrelated to the litigation. (Dunning Decl. ¶ 31.) Beyond this, the County produced
          21       only one other email before the close of fact discovery. (Id. ¶ 30.)
          22              Fact discovery closed on December 3, 2019. On December 9, Plaintiffs timely moved to
          23       compel production of, among other things, the missing ESI (further narrowing the search terms to
          24       seven).8 (Dkt. 96.) Thereafter, at the December 18 Hearing, Judge Alsup ordered the Text Chain
          25       produced, re-opened discovery until February 28, 2020 for Plaintiffs only, and referred all further
          26       discovery disputes to Magistrate Judge Kim. (Dkt. 104; Ex. 20 (Dkt. 106) at 51:13–19.) Judge Alsup
          27       8
                     The agreed-upon search terms narrowly targeted: (1) Beverly AND John; (2) Lyann AND Williams;
                   (3) (Jacqueline OR Jackie) AND John; (4) Curtis AND Williams; (5) Mario AND Williams; (6) “Soda
          28       Bay” AND (Williams or John); (7) “Yellow Hammer” AND Williams. (See Dkt. 96.)
  COOLEY LLP                                                                              PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                    11.                   ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                      CASE NO. 3:18-CV-06935-WHA
                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 16 of 29



            1      chastised defense counsel for “stonewalling” and playing “hide the ball.” (Ex. 20 (Dkt. 106) at 32:2–
            2      6, 33:12–13, 51:13–19); see also Dunning Decl. ¶ 36.)
            3             In January 2020, Mr. Whitefleet agreed to run the seven search terms from Plaintiffs’ motion,
            4      but there were no longer any responsive emails. (Ex. 22 at 1.) In light of the Text Chain, which made
            5      clear that prior cell phone searches had been inadequate and that there may be responsive documents
            6      on the Deputies’ cell phones, Plaintiffs filed a joint letter brief on February 11, 2020, seeking to compel
            7      production of the missing text messages and other ESI, as well as sanctions for spoliation. (Dkt. 114.)
            8             Pursuant to the Court’s order on the joint letter brief (Dkt. 123), Plaintiffs deposed the County’s
            9      IT director, Mr. French, on March 10, 2020, who exposed Mr. Whitefleet’s delay tactics and willful
          10       misdirection. Mr. French explained that he had conducted separate searches of the County’s email
          11       server (Outlook) and the Sheriff’s Office file server. (Ex. 26 at 11:13-15.) Although Mr. Whitefleet
          12       had represented to Plaintiffs’ counsel that it had taken the County over three months to obtain a mere
          13       hit count on Plaintiffs’ search terms (see Dunning Decl. ¶ 27c), Mr. French testified that it took him
          14       only one month to run the 23 search terms over the file server, and that the email searches ran in a
          15       matter of hours. (Id. at 55:17–57:21.) Mr. French further testified that he had only ever sent
          16       documents to Mr. Whitefleet for his review on two occasions: (1) on October 9, 2019, a file containing
          17       documents from the file server (not the email server); and (2) after December 18, 2019 (i.e., after close
          18       of fact discovery and after the December Hearing), a file containing emails hitting on seven search
          19       terms. (Id. at 62:16–63:4.) In other words, Mr. Whitefleet never reviewed the 2,451 emails, as he had
          20       agreed to do on October 8, and in fact only reviewed the files.
          21              Following Mr. French’s deposition, Mr. Whitefleet agreed to review emails hitting on the term
          22       “Lindsay AND Williams,” which Plaintiffs learned had never been reviewed, and produced 19 pages
          23       of emails on March 23, 2020. (Ex. 27 at 5–6; Dunning Decl. at ¶¶ 45–46.) Sixteen of the emails are
          24       from 2019, fourteen are from 2018, and none are from 2017 (the year in which the key events took
          25       place). (Dunning Decl. at ¶ 46.) Castellanos does not appear to be on any of them. (Id.)
          26              G.      Defendants’ Emails and Text Messages Are Not Recoverable
          27              According to Mr. French, once an email is deleted from a deputy’s Deleted Items folder (for
          28       instance if he empties his “trash” to make space on his account), it is permanently deleted after about
  COOLEY LLP                                                                             PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                     12.                 ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                     CASE NO. 3:18-CV-06935-WHA
                         Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 17 of 29



            1      two weeks. (Ex. 26 at 19:17–20:21.) The County maintains a disaster recovery backup that saves the
            2      daily contents of its email server, but that backup is retained no longer than 90 days. (Id. at 31:18–
            3      33:16, 117:3–18.) Emails are not otherwise backed up. (Id. at 36:4–8.) After his deposition, Mr.
            4      French searched the backup file at Plaintiffs’ request and found no responsive emails. (Ex. 27 at 6.)
            5               Defendants’ deleted text messages are also not recoverable. Mr. Whitefleet did not collect text
            6      messages from any of the Deputies’ cell phones until ordered to do so on March 4, 2020 (Dkt. 123;
            7      Ex. 24 at 382:7-11; Ex. 25 at 432:1-7), and once he finally did, Castellanos had no recoverable text
            8      messages before January 2020, Martinez had no recoverable text messages before August 2019, and
            9      White had no recoverable text messages before January 2019. (Dunning Decl. ¶ 47.) In other words,
          10       all the relevant text messages from before, during, and immediately after the Incidents are lost.
          11       III.     LEGAL STANDARD
          12                Spoliation of evidence “is the destruction or significant alteration of evidence, or the failure to
          13       preserve property for another’s use as evidence, in pending or future litigation.” Kearney v. Foley &
          14       Lardner, LLP, 590 F.3d 638, 649 (9th Cir. 2009). The court’s authority to sanction a party for
          15       spoliation derives from the inherent power of federal courts to levy sanctions in response to abusive
          16       litigation practices, and the availability of sanctions under Rule 37. Leon v. IDX Sys. Corp., 464 F.3d
          17       951, 958 (9th Cir. 2006.) Additionally, Rule 26(g) requires courts to sanction counsel and/or a party
          18       who makes discovery certifications without conducting a “reasonable inquiry,” and who misuses the
          19       discovery process to “cause unnecessary delay or needlessly increase the cost of litigation.” Fed. R.
          20       Civ. Proc. 26(g); see also Logtale, Ltd. v. IKOR, Inc., 2013 WL 3967750 (N.D. Cal. July 31, 2013).
          21       IV.      ARGUMENT
          22                A.     The Court Should Order Sanctions Pursuant to Its Inherent Authority
          23                “It is firmly established in the Ninth Circuit that ‘[a] federal trial court has the inherent
          24       discretionary power to make appropriate evidentiary rulings in response to the destruction or spoliation
          25       of relevant evidence,’ which includes the power ‘to permit a jury to draw an adverse inference from
          26       the destruction or spoliation against the party or witness responsible for that behavior.’” Apple Inc. v.
          27       Samsung Elecs. Co., Ltd., 888 F. Supp. 2d 976, 985 (N.D. Cal. 2012) (quoting Glover v. BIC Corp., 6
          28       F.3d 1318, 1329 (9th Cir. 1993)); see Unigard Sec. Ins. Co. v. Lakewood Eng’g & Mfg. Corp., 982
  COOLEY LLP                                                                              PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                      13.                 ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                      CASE NO. 3:18-CV-06935-WHA
                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 18 of 29



            1      F.2d 363, 368 (9th Cir. 1992) (upholding exclusionary sanction for spoliation pursuant to the Court’s
            2      “broad discretion to make discovery and evidentiary rulings conducive to the conduct of a fair and
            3      orderly trial”). Courts in the Ninth Circuit regularly rely on this inherent power to issue adverse
            4      inference jury instructions as a sanction for spoliation. Apple, 888 F. Supp. 2d at 985–96 (collecting
            5      cases). An adverse inference instruction may be imposed where three elements are met: “(1) that the
            6      party having control over the evidence had an obligation to preserve it at the time it was destroyed;
            7      (2) that the records were destroyed with a culpable state of mind; and (3) that the evidence was relevant
            8      to the party’s claim or defense such that a reasonable trier of fact could find that it would support that
            9      claim or defense.” Id. at 989–90, 996–97. All three prongs are satisfied here.
          10                      1.      Defendants Had an Obligation to Preserve Documents as of May 2018
          11              Defendants’ preservation obligation arose in May 2018, when Plaintiffs served the first of two
          12       administrative complaints on the County in connection with this case. (See Ex. 1.) “As soon as a
          13       potential claim is identified, a litigant is under a duty to preserve evidence which it knows or
          14       reasonably should know is relevant to the action.” In re Napster, Inc. Copyright Litig., 462 F. Supp.
          15       2d 1060, 1067 (N.D. Cal. 2006); see Porter v. City & Cty. of San Francisco, 2018 WL 4215602, at *3
          16       (N.D. Cal. Sept. 5, 2018) (duty to preserve arose when plaintiff served administrative claim under
          17       California Government Code). Certainly, defense counsel should have implemented a hold no later
          18       than November 2018, when the lawsuit was filed. Stevenson v. City and Cty. of San Francisco, 2015
          19       WL 6177363, at *4 (N.D. Cal. Oct. 21, 2015) (“The obligation to preserve evidence arises when the
          20       party has notice that the evidence is relevant to litigation—most commonly when suit has already been
          21       filed.”). Mr. Whitefleet even acknowledged this specific obligation in February 2019, when the Court
          22       admonished him that sanctions would flow if he failed to meet it. (Ex. 5 (Dkt. 134) at 18:10-20.)
          23                      2.      Defendants Destroyed Documents With a Culpable State of Mind
          24              In blatant derogation of this duty, the County and its counsel did not implement any litigation
          25       hold until March 9, 2020—more than a year after the action was filed and after the close of discovery.
          26       During that lengthy period, “not only were employees given no affirmative instructions to preserve
          27       potentially relevant documents, but some employees may have been encouraged to keep the size of
          28       their email accounts below certain limits, and moreover may have received automatic notices
  COOLEY LLP                                                                            PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                     14.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                    CASE NO. 3:18-CV-06935-WHA
                       Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 19 of 29



            1      requesting that they reduce the size of their email accounts.” Apple, 888 F. Supp. 2d at 997 (finding
            2      documents were destroyed after duty to preserve arose). Indeed, Deputies Castellanos and Martinez
            3      admit to deleting highly relevant text messages about the December Incident and to deleting emails
            4      without reading them upon receipt of the “mailbox full” notification. (See supra, Section II.E.) This
            5      is exactly the kind of culpable spoliation that courts (and Judge Alsup) have pronounced sanctionable.
            6              “In the Ninth Circuit, a party may be entitled to an adverse inference instruction based on
            7      spoliation even in the absence of a finding of bad faith.” Apple, 888 F. Supp. 2d at 998; see also
            8      Napster, 462 F. Supp. 2d at 1066–67 (“A party’s destruction of evidence need not be in bad faith to
            9      warrant a court’s imposition of sanctions.”). Rather, the party need only have “acted with conscious
          10       disregard of its obligations.” Apple, 888 F. Supp. 2d at 998. “At a minimum, the culpable state of
          11       mind is negligence.” Olney v. Job.com, 2014 WL 5430350, at *13 (E.D. Cal. Oct. 24, 2014) (imposing
          12       sanctions where party was “at least negligent”); see Napster, 462 F. Supp. 2d at 1078 (party’s deletion
          13       of communications knowing that a duty to preserve them existed amounted to “gross negligence, if
          14       not willfulness, which is sufficient culpability to justify an adverse inference”).
          15              Apple is particularly instructive. There, Judge Koh found that “Apple acted with not just
          16       simple negligence but rather conscious disregard of its duty to preserve” where it “fail[ed] to do as
          17       little as issue a litigation hold notice to any employees for eight months after its preservation duty
          18       arose, and [] further delay[ed] issuance of litigation hold notices to several key custodians . . . .” 888
          19       F. Supp. 2d at 998. Here, the County failed to implement any hold at all for almost two years. (See
          20       supra, Section II.B.) Worse yet, when the hold was finally enacted in March 2020, it did not apply to
          21       other key County witnesses whom the County, itself, identified in its February 2019 initial disclosures
          22       (see Ex. 4 (disclosing as relevant witnesses County Probation Officers Alice Anamosa and Agustin
          23       Perez, and Sheriff’s Deputies Todd Dunia and Robert Rumfelt9)), and it did not apply to other key
          24       custodians the County identified on April 26, 2019 (see Ex. 9 at 2 (proposing Lake County Sheriff
          25       Brian Martin, Sergeant John Drewrey, and Lieutenant Luke Bingham as the relevant custodians, in
          26       addition to the three Deputies).) To date, none of these individuals have received a litigation hold.
          27
                   9
                    Plaintiffs later deposed all of these save Deputy Rumfelt, who died in August 2017. Because no hold
          28       was implemented, Plaintiffs were likely deprived of relevant documents at these depositions.
  COOLEY LLP                                                                            PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                     15.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                    CASE NO. 3:18-CV-06935-WHA
                        Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 20 of 29



            1              Moreover, Castellanos and Martinez both acknowledged at least some understanding (albeit
            2      wrong) of their duty to preserve documents as of February 2020, yet both admitted to having deleted
            3      relevant text messages and emails throughout the litigation. (See supra, Sections II.B. n.6 & II.E.)
            4      Further demonstrating a culpable state of mind, both Deputies deleted a group Text Chain containing
            5      harmful and offensive references to the Plaintiffs and the events at issue in the lawsuit, and then both
            6      rejoined the same text group. See First Financial Sec., Inc. v. Freedom Equity Grp., LLC, 2016 WL
            7      5870218, at *3 (N.D. Cal. Oct. 7, 2016) (inferring a “shared intent to keep incriminating facts out of
            8      evidence” from an agreement among the parties to avoid communicating electronically, and deeming
            9      “unlikely” the “alternative explanation . . . [that] each one of them happened to have a habit of routinely
          10       deleting text messages”). Such behavior on the part of the County and Deputies Martinez and
          11       Castellanos constitutes “gross negligence, if not willfulness.” See Napster, 462 F. Supp. 2d at 1078.10
          12                      3.      The Deleted Evidence Was Relevant to Plaintiffs’ Claims
          13               “In the Ninth Circuit, spoliation of evidence raises a presumption that the destroyed evidence
          14       goes to the merits of the case, and further, that such evidence was adverse to the party that destroyed
          15       it.” Dong Ah Tire & Rubber Co. v. Glasforms, Inc., 2009 WL 1949124, at *10 (N.D. Cal. July 2,
          16       2009) (citing Phoceene Sous–Marine, S.A. v. U.S. Phosmarine, Inc., 682 F.2d 802, 806 (9th Cir.
          17       1982)). “[B]ecause ‘the relevance of . . . [destroyed] documents cannot be clearly ascertained because
          18       the documents no longer exist,’ a party ‘can hardly assert any presumption of irrelevance as to the
          19       destroyed documents.’” Leon, 464 F.3d at 959; see also Napster, 462 F. Supp. 2d at 1076 (same).
          20               In Apple, the court considered the “paltry production of emails and documents from at least 13
          21       key Apple witnesses” in finding it was “reasonable to infer that documents produced by these key
          22       Apple witnesses, who are named inventors on various Apple patents asserted in this suit, would have
          23       been relevant to this litigation, and likewise that the destruction of any such documents prejudiced
          24       Samsung.” 888 F. Supp. 2d at 998-99. Similarly here, Defendants have produced no text messages
          25       10
                     Even if Castellanos and Martinez truly did not understand their preservation obligations, that would
                   only serve to demonstrate the culpability of the County and its counsel. See Nat’l Ass’n of Radiation
          26       Survivors v. Turnage, 115 F.R.D. 543, 557 (N.D. Cal. 1987) (“After more than three years of litigation,
                   the V.A. can hardly assert that it was not on notice of the issues involved in this lawsuit. It is no
          27       defense to suggest, as the defendant attempts, that particular employees were not on notice. To hold
                   otherwise would permit an agency, corporate officer, or legal department to shield itself from
          28       discovery obligations by keeping its employees ignorant.”).
  COOLEY LLP                                                                             PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                     16.                 ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                     CASE NO. 3:18-CV-06935-WHA
                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 21 of 29



            1      from 2017 or 2018, and very few emails. (See supra, Sections II.E–G; Dunning Decl. ¶¶ 46–47.)
            2      Indeed, of all the emails produced by the County that reference Lindsay Williams, there were none
            3      from 2017 (the year of the Incidents), there were no emails with Deputy Castellanos at all, and there
            4      appear to be just eight emails from 2018 with Deputy Martinez and four with Deputy White. (Id.)
            5      Further, the County has only produced one email from key custodian Alice Anamosa, Lindsay
            6      Williams’s probation officer from September 2016 to November 2017. (Dunning Decl. at ¶ 30.)
            7             The limited evidence Plaintiffs have been able to obtain from other sources shows the Deputies
            8      communicated regularly about Lindsay Williams. Among other things, Castellanos texted Officer
            9      Eastham about Lindsay the night of the December Incident (see Ex. 7); a group of County deputies
          10       (including Castellanos and Martinez) sent callous text messages in March 2019 about Lindsay and his
          11       family (reflecting a lack of training and a disregard for Plaintiffs and the sanctity of their homes) (see
          12       Ex. 23); Martinez texted with Lindsay’s parole agent, Christopher Rotondo, about Lindsay in March
          13       2019 (see id.); White texted Agent Rotondo about Lindsay throughout 2019 (see supra, Section II.E.);
          14       and Castellanos and Martinez have continued to text other deputies about Lindsay into 2020 (see id.).
          15       The gap in communications from 2017 to 2019 is glaring and conspicuous, and suggests a high
          16       probability that relevant communications were deleted, particularly when coupled with admissions
          17       that Castellanos and Martinez have been regularly deleting text messages and emails throughout the
          18       litigation. See Leon, 464 F.3d at 959–60 (finding that “any number of the 2,200 files [Leon deleted]
          19       could have been relevant to [his employer’s] claims or defenses, although it is impossible to identify
          20       which files and how they might have been used,” and observing that “the types of files Leon would
          21       have deleted out of privacy concerns would ‘likely be at the heart of [his employer’s] defense’”).
          22                      4.      An Adverse Inference Sanction Is Warranted
          23              In considering what spoliation sanction to impose, courts consider three factors: “(1) the degree
          24       of fault of the party who altered or destroyed the evidence; (2) the degree of prejudice suffered by the
          25       opposing party; and (3) whether there is a lesser sanction that will avoid substantial unfairness to the
          26       opposing party.” Apple, 888 F. Supp. 2d at 992. “Courts should choose the least onerous sanction
          27       corresponding to the willfulness of the destructive act and the prejudice suffered . . . .” Id. “[A]dverse
          28       inference instruction[s] can take many forms, [] ranging in degrees of harshness.” Id. at 994.
  COOLEY LLP                                                                            PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                     17.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                    CASE NO. 3:18-CV-06935-WHA
                        Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 22 of 29



            1              Again, Apple is instructive. There, the Court concluded that Apple was prejudiced: “though
            2      neither Apple nor the Court may ever know the contents of any destroyed Samsung emails, the fact
            3      that the emails of key Samsung witnesses were among those destroyed permits the reasonable
            4      inference that Apple was prejudiced by Samsung’s spoliation.” Id. at 993, 999. The Court relied in
            5      part on the Ninth Circuit’s holding in Leon, which similarly found prejudice where potentially relevant
            6      files were destroyed, even though the contents were unknown. Id. (citing Leon, 464 F.3d at 960). But,
            7      the Court held that only a “mild” adverse inference instruction was warranted. Id. at 995, 999 (ordering
            8      the following instruction: “[Samsung] has failed to preserve evidence for Apple’s use in this litigation
            9      after its duty to preserve arose. Whether this fact is important to you in reaching a verdict in this case
          10       is for you to decide”). See also Blumenthal Distrib., Inc. v. Herman Miller, Inc., 2016 WL 6609208,
          11       at *24–25 (C.D. Cal. July 12, 2016), report and recommendation adopted, 2016 WL 6901696 (C.D.
          12       Cal. Sept. 2, 2016) (awarding adverse inference instruction: “OS failed to institute a litigation hold,
          13       acted with conscious disregard towards its duty to preserve evidence, and was at least grossly negligent
          14       in the management of its . . . email archive. Emails recovered from third parties show the spoliated
          15       evidence was relevant to HM’s claims of trade dress infringement”).
          16               Here, Plaintiffs are similarly prejudiced in their ability to put on evidence of the Deputy
          17       Defendants’ state of mind before, at the time of, and shortly after the Incidents due to their deletion of
          18       relevant text messages and emails, and the County’s failure to enact a litigation hold. Moreover, the
          19       spoliated evidence cannot be recovered. (See supra, Section II.G.). Plaintiffs therefore seek a mild
          20       adverse inference sanction akin to the one Judge Koh awarded, as follows:
          21               Defendants have failed to preserve evidence for Plaintiffs’ use in this case after their
                           duty to preserve arose, including relevant emails and text messages between the
          22               Deputies about the Incidents in question. You may, but need not, presume that the
                           deleted text messages and emails were favorable to Plaintiffs. Whether Defendants’
          23               failure to preserve is important to you in reaching a verdict in this case, and what that
                           failure signifies, is for you to decide.11
          24

          25       11
                      “Under its ‘inherent powers,’ a district court may also award sanctions in the form of attorneys’ fees
                   against a party or counsel who acts in bad faith, vexatiously, wantonly, or for oppressive reasons.”
          26       Leon, 464 F.3d at 961. Defendants and counsel’s conduct clearly constitutes bad faith. See, e.g.,
                   Blumenthal, 2016 WL 6609208, at *27 (finding the following “tantamount to bad faith”: “never
          27       institut[ing] a proper litigation hold”; making “a number of misrepresentations to the court and [other
                   side] regarding [] discovery efforts”; “disobey[ing] a court order”; and “gross negligence le[ading] to
          28       spoliation”). Accordingly, Plaintiffs also seek monetary sanctions in the form of attorneys’ fees and
  COOLEY LLP                                                                            PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                     18.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                    CASE NO. 3:18-CV-06935-WHA
                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 23 of 29



            1             B.      The Court Should Order Sanctions Pursuant to Rule 37(e)
            2             “The most recent amendment to Federal Rule of Civil Procedure (“FRCP”) 37(e) prescribes a
            3      distinct standard for issuing sanctions in response to the spoliation of [ESI].” First Financial, 2016
            4      WL 5870218, at *2. “If a party was obligated to preserve the lost information ‘in the anticipation or
            5      conduct of litigation’ and the party ‘failed to take reasonable steps to preserve it, and it cannot be
            6      restored or replaced through additional discovery,’ then: (1) upon a finding of prejudice the court ‘may
            7      order measures no greater than necessary to cure the prejudice’; or (2) upon a finding of acting with
            8      intent to deprive another party of the evidence the court may presume the lost information was
            9      unfavorable to the party, or instruct the jury ‘it may or must presume the information was unfavorable
          10       to the party,’ or ‘dismiss the action or enter default judgment.’” Id. (quoting Rule 37(e)). Here,
          11       Plaintiffs are entitled to monetary sanctions and an adverse inference instruction because Defendants
          12       spoliated evidence, Plaintiffs have been prejudiced, and Defendants acted with intent.
          13                      1.      Defendants Spoliated Evidence in Contravention of Rule 37(e)
          14              All three of the Rule 37(e) criteria are easily met here. First, as discussed above (see Section
          15       IV.A.1), there can be no question that the County had a duty to preserve the lost ESI, comprised of
          16       text messages and emails from 2017 to 2019 relating to Plaintiffs’ claims. See Porter, 2018 WL
          17       4215602, at *3 (duty to preserve arose upon service of administrative claim). Second, it is similarly
          18       clear that Mr. Whitefleet and Defendants failed to take reasonable steps to preserve evidence—failing
          19       to implement a litigation hold and actually deleting documents. See id. at *3 (City spoliated evidence
          20       where, aside from forwarding plaintiff’s request that evidence be preserved, it “took no other steps to
          21       ensure that the evidence was preserved until . . . nearly a year after it had been erased”); First
          22       Financial, 2016 WL 5870218, at *3 (where party conceded that its agents deleted discoverable text
          23       messages after its preservation duty arose, court was “persuaded” that it took no reasonable steps to
          24       preserve text messages). (See also supra, Sections II.B & E.) Third, as in First Financial, there is a
          25       clear admission that the Deputies deleted discoverable text and email messages, which cannot be
          26       restored or replaced. (See supra, Sections II.E & G.) The fact that Plaintiffs were able to obtain some
          27
                   costs, both under the Court’s inherent powers, and as discussed more fully below in Sections IV.B.
          28       and C.
  COOLEY LLP                                                                           PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                    19.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                   CASE NO. 3:18-CV-06935-WHA
                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 24 of 29



            1      of the deleted text messages from other sources is irrelevant and merely serves to show the likelihood
            2      that there were other deleted materials that remain missing. See Blumenthal, 2016 WL 6609208, at
            3      *17, 24 (finding that documents recovered from a more recent time period and from other sources
            4      demonstrate “the likelihood that older emails relevant to th[e] case have been purged . . . due to
            5      [party’s] failure to institute a litigation hold); see also Napster, 462 F. Supp. 2d at 1077 n.5 (the content
            6      of emails recovered from other sources is probative of the contents of lost emails). Accordingly,
            7      Defendants’ conduct satisfies the standard for spoliation under Rule 37(e).
            8                      2.      Plaintiffs Have Been Prejudiced and Are Entitled to Monetary Damages
            9              Plaintiffs have been prejudiced under Rule 37(e)(1). See, e.g., Hugler v. Southwest Fuel
          10       Mgmt., Inc., 2017 WL 8941163, at *9 (C.D. Cal. May 2, 2017) (quoting Apple, 888 F. Supp. 2d at
          11       993) (“[S]poliation of evidence raises a presumption that the destroyed evidence goes to the merits of
          12       the case, and further, that such evidence was adverse to the party that destroyed it.”); see also First
          13       Financial, 2016 WL 5870218, at *4 (finding First Financial was “prejudiced by the spoliation of text
          14       messages,” where the spoliated text messages might have provided proof in support of their claim).
          15       As discussed above (see Sections IV.A.3 & 4), Plaintiffs have been prejudiced by Defendants’ failure
          16       to implement a litigation hold and the subsequent spoliation of potentially relevant documents. Thus,
          17       Plaintiffs are entitled to “measures no greater than necessary to cure the prejudice.” Rule 37(e)(1).
          18               Where, as here, Plaintiffs are prejudiced by Defendants’ spoliation, monetary sanctions are
          19       warranted under Rule 37(e). See Matthew Enter., Inc. v. Chrysler Grp. LLC, 2016 WL 2957133, at
          20       *3–5 (N.D. Cal. May 23, 2016) (finding prejudice, noting that “Rule 37(e) intentionally leaves to the
          21       court’s discretion exactly what measures are necessary,” and awarding “reasonable attorney’s fees []
          22       incurred in bringing this [spoliation] motion”). In Blumenthal, for instance, having determined that
          23       Herman Miller suffered prejudice under Rule 37(e) due to “OS’s failure to preserve ESI resulting in
          24       spoliated evidence that ‘cannot be restored or replaced,’” the court awarded “monetary sanctions in
          25       the form of attorney’s fees and expenses related to [its] forensic analysis of OS computers, and to [its]
          26       taking of depositions associated with determining the cause underlying OS’s inability to export emails
          27       from its [] email archive or, more generally, the lack of ESI produced.” Id. at *26.
          28
  COOLEY LLP                                                                              PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                      20.                 ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                      CASE NO. 3:18-CV-06935-WHA
                        Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 25 of 29



            1              Accordingly, Plaintiffs seek attorneys’ fees and costs in connection with the filing of this
            2      motion, the filing of Plaintiffs’ discovery motions relating to Defendants’ failure to collect and review
            3      ESI (Dkts. 96, 114), the deposition of Mr. French for the purpose of determining the adequacy of the
            4      County’s compliance with its discovery obligations (see Dkt. 123), the deposition of Deputy Newton,
            5      who produced the Text Chain, and the second depositions of Castellanos and Martinez, all of which
            6      were only necessary due to Defendants’ failure to preserve and produce relevant ESI. (See Dunning
            7      Decl. ¶¶ 49-58.) After substantial discounts and write offs for any duplication of effort, these fees and
            8      costs total $105,949.98, with final amounts relating to this motion to be later determined.12
            9                      3.      Defendants Acted With Culpable Intent, Warranting an Adverse Inference
          10                               Instruction

          11               Plaintiffs are also entitled to sanctions under Rule 37(e)(2) because Defendants acted with the
          12       intent to deprive Plaintiffs of the ability to use the lost ESI in this litigation. “[C]ourts have found that
          13       a party’s conduct satisfies Rule 37(e)(2)’s intent requirement when the evidence shows or it is
          14       reasonable to infer, that the party purposefully destroyed evidence to avoid its litigation
          15       obligations.” Porter, 2018 WL 4215602, at *3 (citing First Financial, 2016 WL 5870218, at *3).
          16       Further, “[i]ntent may be inferred if a party is on notice that documents were potentially relevant and
          17       fails to take measures to preserve relevant evidence, or otherwise seeks to keep incriminating facts out
          18       of evidence.” Colonies Partners, L.P. v. Cty. of San Bernardino, 2020 WL 1496444, at *9 (C.D. Cal.
          19       Feb. 27, 2020), report and recommendation adopted, 2020 WL 1491339 (C.D. Cal. Mar. 27, 2020).
          20               First Financial is particularly on point. There, as here, the culpable parties claimed that “[i]f
          21       [they] deleted a text message that [they] shouldn’t have, it was purely out of ignorance or inadvertence
          22       and that each of them has a habit of routinely delet[ing] text messages[.]” First Financial, 2016 WL
          23       5870218, at *3. (Compare Ex. 24 at 415:13-16 (Castellanos has a “habit of deleting [his] messages .
          24       . . every couple months”).) The court was not persuaded by this excuse, and instead “infer[red] that
          25       [the culpable parties] created incriminating text messages, realized the text messages would be
          26       discoverable, and, by deleting the text messages, acted improperly upon their shared intent to keep
          27       12
                      The Dunning Declaration explains in detail the specific fees and costs sought. Should the Court
                   find it helpful, Plaintiffs’ counsel would be happy to submit further briefing and documentation in
          28       support of the fees request, including billing statements for in camera review.
  COOLEY LLP                                                                              PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                      21.                 ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                      CASE NO. 3:18-CV-06935-WHA
                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 26 of 29



            1      incriminating facts out of evidence.” Id. This, the court found, satisfied the intent requirement of Rule
            2      37(e)(2). Id. Like Judge Koh, however, the First Financial court found that a milder adverse inference
            3      was appropriate under the circumstances, and held that the jury should be instructed “that it may, but
            4      need not, presume the spoliated text messages were favorable to [First Financial] . . . .” Id. at *4.
            5             Here, as described above (see supra, Section IV.A.2), it is reasonable to infer that Defendants
            6      Castellanos and Martinez intentionally destroyed text messages in an attempt to avoid their discovery
            7      obligations. The fact that they both deleted a group Text Chain containing harmful and offensive
            8      references to the Plaintiffs and the events at issue in the lawsuit, and then both rejoined the same group
            9      Text Chain suggests, as in First Financial, that they each created incriminating text messages, realized
          10       they would be discoverable, and then deleted them. Moreover, these text messages raise the question
          11       of what has been intentionally deleted that Plaintiffs are not aware of. Accordingly, pursuant to Rule
          12       37(e)(2), Plaintiffs are entitled to the following adverse inference jury instruction described above.
          13              C.      The Court Should Order Sanctions Pursuant to Rule 26(g)
          14              Rule 26(g) requires a signing attorney to certify that his responses are “not interposed for any
          15       improper purpose, such as to . . . cause unnecessary delay, or needlessly increase the cost of litigation.”
          16       Rule 26(g). Indeed, a signing attorney certifies “that a reasonable inquiry has been made with respect
          17       to the factual and legal basis for any discovery request or response.” Rodman v. Safeway Inc., 2016
          18       WL 5791210, at *2 (N.D. Cal. Oct. 4, 2016), as amended (Oct. 6, 2016). Courts measure the
          19       reasonableness of an attorney’s actions in undertaking this “affirmative duty” by an objective standard.
          20       Id. Where a certification “violates the Rule without substantial justification the court, . . . must impose
          21       an appropriate sanction on the signer, the party on whose behalf the signer was acting, or both.” Id.
          22       (emphasis in original). By any objective measure, defense counsel violated Rule 26(g) by certifying
          23       responses to Plaintiffs’ discovery requests without making reasonable inquiry. As a result of these
          24       violations, Plaintiffs incurred significant costs and fees, warranting monetary sanctions. Id.
          25                      1.      Counsel Failed to Comply with Basic Discovery Obligations
          26              Defense counsel failed to comply with basic discovery obligations in violation of Rule 26(g).
          27       Specifically, counsel: (1) failed to take adequate steps to preserve documents; (2) failed to sufficiently
          28       monitor Defendants’ searches for electronic discovery; and (3) failed to conduct adequate searches for
  COOLEY LLP                                                                             PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                     22.                 ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                     CASE NO. 3:18-CV-06935-WHA
                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 27 of 29



            1      responsive documents. As a result, counsel’s discovery representations and disclosures were not
            2      “complete and correct as of the time [they were] made,” warranting sanctions. Rule 26(g).
            3             First, despite assurances to the contrary, counsel failed to take adequate steps to preserve
            4      documents, leading to the permanent deletion of responsive and potentially critical discovery. See
            5      Carillo v. Schneider Logistics, Inc., 2012 WL 4791614, at *9 (C.D. Cal. Oct. 5, 2012) (Rule 26(g)
            6      violated where counsel issued late and inadequate litigation hold, leading to manual deletion from
            7      email inbox, followed by an automatic permanent deletion 45 days later); Wingnut Films, Ltd. v. Katja
            8      Motion Pictures Corp., 2007 WL 2758571, at *14–15 (C.D. Cal. Sept. 18, 2007) (Rule 26(g) violated
            9      where counsel did not issue a litigation hold or suspend automatic electronic document destruction
          10       policy). Specifically, counsel failed to inform the Deputies of their duty to preserve documents,
          11       leading to the deletion of responsive materials. (See Ex. 13 at 306:24–307:2 & Ex. 25 at 396:16–
          12       397:9, 401:23–410:2 (Martinez had no or, at best, incorrect understanding of his preservation
          13       obligation, and deleted relevant texts); Ex. 24 at 359:18-25, 415:8–416:15 (Castellanos had incorrect
          14       understanding of preservation obligation and deleted text messages).) Further, counsel did not direct
          15       the County to preserve the Deputies’ email accounts until well over a year after the case was filed
          16       (Ex. 26 at 41:18–43:6), and has never directed the County to preserve any other documents. (Id. at
          17       43:7–45:23.) Thus, County employees have for years been receiving instructions to delete emails
          18       when their small accounts reach capacity, and the deleted emails cannot be recovered. (Id. at 19:17–
          19       20:21, 24:20-23; see also supra, Section II.E.)
          20              Second, counsel failed to sufficiently monitor Defendants’ searches for ESI to ensure that they
          21       were conducted properly and thoroughly. Rodman, 2016 WL 5791210, at *3 (counsel’s “lack of
          22       guidance and oversight [regarding clients’ searches] supports a finding of unreasonableness” because
          23       the client had no experience searching in electronic document repositories). “[I]t is not enough for
          24       counsel to simply give instructions to his clients and count on them to fulfill their discovery
          25       obligations. [Rule 26(g)] place[s] an affirmative obligation on an attorney to ensure that a client’s
          26       search for responsive documents and information is complete,” particularly where there are “obvious
          27       gaps and underproduction.” Logtale, 2013 WL 3967750, at *2 (emphasis in original).
          28
  COOLEY LLP                                                                         PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                     23.             ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                 CASE NO. 3:18-CV-06935-WHA
                      Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 28 of 29



            1             Here, counsel refused to image and search the Deputies’ cell phones until he was ordered to
            2      do so by this Court in March 2020 (after the evidence as already deleted). (See supra, Sections II.C
            3      & G.) Counsel also failed to sufficiently monitor the searches of the Deputies’ personal ESI. Counsel
            4      represented on September 3, 2019 that “[Martinez] has conducted a thorough search of [his] cell
            5      phone. No responsive documents were found in that search.” (Ex. 15 at 8–9.) But Martinez testified
            6      on August 7, 2019 that he had conducted no such search, (Ex. 13 at 314:23-315:3), and to this day, he
            7      has not produced a single text message from before 2020, despite the fact that he had responsive text
            8      messages on his phone prior to that time. (See Ex. 25 at 396:16–397:9 (admitting to texting about
            9      Lindsay Williams), Ex. 23 (multiple texts about Lindsay in 2019), Dunning Decl. ¶ 47b (texting about
          10       Lindsay the day before his deposition).) Counsel also failed to instruct Deputy Castellanos how to
          11       search text messages on his cell phone—which Castellanos does not know how to do—resulting in an
          12       improper search based entirely on Castellanos’s memory. (Ex. 24 at 380:19–383:15.) See Wingnut,
          13       2007 WL 2758571, at *13-14 (finding no meaningful search where “even those employees who did
          14       collect emails were given little or no guidance on where to search (e.g., inbox, sent items, deleted
          15       items, archived folders) or how to conduct their search (e.g., keyword searching)”).)
          16              Third, counsel failed to conduct adequate searches for ESI. See id. (Rule 26(g) violated where
          17       defendant failed to conduct adequate searches on company servers); Carillo, 2012 WL 4791614, at *5
          18       (finding defendant’s “haphazard search for records” to violate Rule 26(g)). In Carillo, for instance,
          19       defendant “claimed [] it had produced all responsive documents or [] did not have any” only to have
          20       other defendants produce documents it created “that were directly responsive to plaintiffs’ requests.”
          21       Id. at *3. Similarly here, defense counsel represented that the Deputies had conducted a diligent search
          22       of their cell phones and there were no responsive documents. (See Ex. 15 (response to RFP Nos. 9,
          23       10, and 12) and Ex. 11 at 1 (representing in meet and confer that there were no responsive text
          24       messages.) Yet Plaintiffs learned from other sources that, in fact, there were responsive text messages
          25       that had been deleted from the Deputies’ cell phones. (See supra, Section II.D & E.)
          26              Counsel also made numerous representations that he would search and produce the County’s
          27       responsive ESI (see, e.g., Ex. 10 (agreeing in response to RFP No. 25 to produce documents relating
          28       to Lindsay Williams) and Ex. 16 at 3 (agreeing in meet and confer to review the County’s ESI for 23
  COOLEY LLP                                                                           PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                    24.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                   CASE NO. 3:18-CV-06935-WHA
                        Case 3:18-cv-06935-WHA Document 146 Filed 05/12/20 Page 29 of 29



            1      search terms, including “Lindsay AND Williams”)). Yet again, Plaintiffs learned at the deposition of
            2      the County’s IT Director that, after months of promises and excuses, counsel failed to actually review
            3      any ESI relating to Lindsay Williams until well after the close of fact discovery, and after Defendants
            4      deleted their emails. (See supra, Section II.F.) Indeed, counsel’s actions throughout the discovery
            5      process—including misrepresenting his efforts to search for documents, continuously failing to
            6      respond to emails, and failing to discuss obvious errors in email hit counts with his clients (see id.)—
            7      have been far from “objectively reasonable.” See Rodman, 2016 WL 5791210, at *4. Such conduct
            8      has caused unnecessary delay, and needlessly increased the cost of litigation in violation of Rule 26(g).
            9                     2.      Monetary Sanctions Are Warranted
          10               Because counsel cannot show that the described violations of Rule 26(g) were substantially
          11       justified, the Court should impose monetary sanctions. See Carillo, 2012 WL 4791614, at *3, 12
          12       (awarding attorneys’ fees and costs where defendant “repeatedly represented that diligent searches had
          13       been made and that all responsive documents had been produced, only to turn around and ‘find’ more
          14       documents after plaintiffs proved those contentions were false”); Wingnut, 2007 WL 2758571, at *16,
          15       20 (monetary sanctions granted where, among other things, plaintiffs were forced to complete
          16       depositions of witnesses before defendants produced critical documents). Plaintiffs here have suffered
          17       prejudice as a result of counsel’s violations and, as detailed in the Dunning Declaration, have incurred
          18       substantial fees and costs resulting from the unnecessary time spent requesting missing documents and
          19       undertaking additional depositions, as new documents were revealed to Plaintiffs that should have
          20       been produced at an earlier date. (See Dunning Decl. ¶¶ 49–57.)
          21       V.      CONCLUSION
          22               For the foregoing reasons, the Court should grant Plaintiffs Motion, award monetary sanctions,
          23       and issue an order requiring that the jury be given an appropriate adverse inference instruction.
          24       Dated: May 12, 2020                            COOLEY, LLP

          25                                                      By:          /s/ Angela L. Dunning
                                                                                 Angela L. Dunning
          26
                                                                  Attorneys for Plaintiffs
          27       223976759


          28
  COOLEY LLP                                                                           PLAINTIFFS’ MOTION FOR SANCTIONS AND
ATTORNEYS AT LAW                                                    25.                ADVERSE INFERENCE JURY INSTRUCTION
   PALO ALTO                                                                                   CASE NO. 3:18-CV-06935-WHA
